         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                        )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )
                                               )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official               )
capacity as Secretary of Health and            )
Human Services,                                )
                                               )
               Defendant.                      )
                                               )

                      REPLY MEMORANDUM IN SUPPORT OF
                 THE SECRETARY’S PARTIAL MOTION TO DISMISS
            FOR LACK OF JURISDICTION AND FAILURE TO STATE A CLAIM

       As the Secretary explained in his opening memorandum, Mr. Sargent’s claims must be

dismissed for failure to satisfy the amount-in-controversy requirement imposed by the Medicare

statute, and three misconceived or unsupported claims must be dismissed under Rule 12(b)(6).

                                           ARGUMENT

A.     This Court lacks jurisdiction over the claims brought by Mr. Sargent.

       The Medicare statute provides that, after exhausting administrative remedies and subject

to certain conditions, “any individual dissatisfied with” a Medicare coverage determination

“shall be entitled . . . to judicial review of the Secretary’s final decision.” 42 U.S.C.

§ 1395ff(b)(1)(A). But “judicial review shall not be available to the individual if the amount in

controversy is less than” an inflation-indexed sum, which stood at $1,600 when this suit was

filed. Id. § 1395ff(b)(1)(E)(i); see id. § 1395ff(b)(1)(E)(iii); 83 Fed. Reg. at 47,620. Mr. Sargent

seeks judicial review of two final decisions of the Secretary, each of which involved a claim for

less than $1,600. There is no question that this Court would lack subject matter jurisdiction to
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 2 of 9



review either claim, if brought separately. The question presented is whether, by including both

claims in a single complaint that also seeks review of a claim by Ms. Lewis for more than

$1,600, Mr. Sargent can avoid that jurisdictional bar.

       Mr. Sargent could have aggregated his claims in the administrative process, so that they

resulted in one final decision worth more than the threshold amount. 42 U.S.C.

§ 1395ff(b)(1)(E)(ii); 42 C.F.R. § 405.1006(e)(1). But he did not do so, and does not suggest

that the statutory aggregation provision allows him to combine his claims for the first time here.

As another district court has noted, “[t]hat provision speaks only to aggregation by ‘the

Secretary’ (not the courts).” Bloom v. Azar, 2018 WL 583111, at *6 (D. Vt. Jan. 28, 2018)

(citing 42 U.S.C. § 1395ff(b)(1)(E)(ii)) (emphasis in Bloom). To be sure, “the lack of any

mention of aggregation at the district court level suggests that Congress did not intend for the

courts to be aggregating claims to meet the amount-in-controversy requirement of [42 U.S.C.]

§ 1395ff(b)(1)(E).” Id. So instead of relying on the aggregation provision, Mr. Sargent makes

several other arguments—which were also properly rejected by the court in Bloom1—to suggest

that he should be able to sum the value of his claims to meet the statutory amount in controversy.

       First, Mr. Sargent argues that because “judicial review shall . . . be available to the

individual if the amount in controversy” is met, 42 U.S.C. § 1395ff(b)(1)(E)(i), an individual

may plead as many claims as necessary to reach the jurisdictional threshold. But the Medicare

statute provides for “judicial review of the Secretary’s final decision,” and not judicial review in



1
  Mr. Sargent dismisses Bloom because it is currently on appeal to the Second Circuit. See ECF
No. 30 at 7 (arguing that Bloom “add[s] little to the discussion” because it has been appealed).
This Court obviously is not bound by the legal views of any other district court. But neither is
the persuasive weight of such opinions diminished by the mere fact of a pending appeal. And the
views of the court in Epstein v. Burwell, 2014 WL 12591476 (C.D. Cal. Aug. 5, 2014), on the
meaning of the statutory and regulatory provisions at issue here are relevant (as the Bloom court
found them) despite some differences in the posture of that case.
                                                -2-
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 3 of 9



the abstract. Id. § 1395ff(b)(1)(A) (emphasis added). Read as a whole, the statute authorizes 1)

judicial review of final Medicare coverage decisions worth at least the statutory amount in

controversy, and 2) the aggregation of similar claims at the administrative level to satisfy the

amount in controversy (thus producing a single final decision that is eligible for judicial review).

Although “judicial review shall . . . be available to the individual,” id. § 1395ff(b)(1)(E)(i), that

individual may only seek review of final decisions that satisfy the amount in controversy.

Congress has decided that smaller controversies do not merit the time and attention of the federal

courts. See Rubin v. Weinberger, 524 F.2d 497, 500 (7th Cir. 1975) (noting that “Congress

excluded judicial review of the amount of benefit claims” below the amount in controversy “to

avoid overburdening the courts”).

       This reading harmonizes several statutory provisions and does not, as Mr. Sargent

suggests, depend on confusing an individual with a claim. Instead, it rests on the fact that the

statute provides for “judicial review of the Secretary’s final decision,” 42 U.S.C.

§ 1395ff(b)(1)(A), subject to an amount-in-controversy requirement. When the Medicare statute

says that “judicial review shall not be available to the individual if the amount in controversy” is

not satisfied, id. § 1395ff(b)(1)(E)(i), it means “judicial review of the Secretary’s final decision,”

id. § 1395ff(b)(1)(A), and not (as Mr. Sargent would have it) “judicial review of any final

decisions that a plaintiff chooses to lump into a single complaint.”

       Among other infirmities, Mr. Sargent’s reading would allow a plaintiff to satisfy the

amount in controversy by adding together the value of Medicare coverage denials for completely

unrelated claims. Cf. id. § 1395ff(b)(1)(E)(ii) (limiting the aggregation of appeals at the

administrative level to claims for “the delivery of similar or related services to the same

individual” or claims raising “common issues of law and fact arising from services furnished to



                                                 -3-
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 4 of 9



two or more individuals”). The statutory language supports the Secretary’s interpretation and

“supplies no basis” for Mr. Sargent’s.2 Bloom, 2018 WL 583111, at *5. Under the Medicare

statute, “judicial review [of the Secretary’s final decision] shall not be available to the individual

if the amount in controversy [in that final decision] is less than” the statutory amount. 42 U.S.C.

§ 1395ff(b)(1)(E)(i) (as interpreted by reference to § 1395ff(b)(1)(A)).3 And so this Court lacks

jurisdiction over Mr. Sargent’s claims for review of two final decisions that fall below the

required amount in controversy.

       Despite this statutory bar, Mr. Sargent invokes supplemental jurisdiction. See 28 U.S.C.

§ 1367(a). Of course, “[t]here can be no supplemental jurisdiction without original jurisdiction

to supplement.” Campbell v. Am. Int’l Grp., Inc., 926 F. Supp. 2d 178, 182 (D.D.C. 2013);

accord Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017) (explaining that “a

district court cannot exercise supplemental jurisdiction unless there is first a proper basis for

original federal jurisdiction” (internal quotation omitted)); Herman Family Revocable Trust v.

Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001) (“The statute’s plain language makes clear that

supplemental jurisdiction may only be invoked when the district court has a hook of original

jurisdiction on which to hang it.”); see Saksenasingh v. Sec’y of Educ., 126 F.3d 347, 351 (D.C.




2
  As the Bloom court explained, “since almost the same reference to the availability of review ‘to
an individual’ appears in § 1395ff(b)(1)(E)(i) regarding administrative hearings,” Mr. Sargent’s
interpretation would render § 1395ff(b)(1)(E)(ii)’s administrative aggregation procedure
“superfluous,” as “all claims brought by any individual would be aggregated automatically at all
levels.” 2018 WL 583111, at *5.
3
 To the extent that Mr. Sargent intends his passing references to Rule 18(a) as a distinct
argument, see ECF No. 30 at 1, 5, 8, that Rule does not instruct this Court to add the value of Mr.
Sargent’s claims, but merely authorizes him to bring “as many claims as [he] has against an
opposing party.” If Mr. Sargent has no final decisions worth $1,600, he has no claims.
                                                 -4-
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 5 of 9



Cir. 1997). Mr. Sargent suggests that this original jurisdiction is supplied by Ms. Lewis’s claim.

ECF No. 30 at 4–5.

       This basis for jurisdiction is not alleged in the Class Action Complaint, and cannot be

raised for the first time in an opposition brief. Jung v. Assoc. of Am. Med. Colls., 300 F. Supp.

2d 119, 163 (D.D.C. 2004) (“It is ‘axiomatic that the complaint may not be amended by the

briefs in opposition to a motion to dismiss.’” (quoting Car Carriers, Inc. v. Ford Motor Co., 745

F.2d 1101, 1107 (7th Cir. 1984)). The Complaint alleges that “Mr. Sargent is filing suit after

final decisions of the Medicare Appeals Council” and that “the amount-in-controversy is more

than $1,600.” Compl. ¶ 8. It also alleges that “this Court has supplemental jurisdiction over

claims of class members whose claims are not in excess of $1,600” because “[t]hose claims are

so related to Ms. Lewis[’s] and Mr. Sargent’s claims that they form part of the same case or

controversy.” Id. ¶ 9. But it does not allege that this Court has supplemental jurisdiction over

Mr. Sargent’s claims as closely related to Ms. Lewis’s (though below the amount in

controversy). This Court cannot exercise jurisdiction on this basis absent an amendment to the

Complaint.

       But such an amendment would be futile in any event. “[B]ecause jurisdiction in this case

derives from the Medicare Act,” the amount-in-controversy and “aggregation rules of the

Medicare Act apply,” and Mr. Sargent “cannot use § 1367 to avoid those . . . r[u]les.” See

Bloom, 2018 WL 583111, at *8. Moreover, two claims are only “so related . . . that they form

part of the same case or controversy under Article III of the United States Constitution,” 28

U.S.C. § 1367(a), if they “derive from a common nucleus of operative fact,” United Mine

Workers v. Gibbs, 383 U.S. 715, 725 (1966). If “a plaintiff's claims are such that he would

ordinarily be expected to try them all in one judicial proceeding,” then there is such a common



                                               -5-
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 6 of 9



nucleus. Id. (emphasis added); accord Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

546, 580 (2005). But there is no such common nucleus between the claims of two separate

plaintiffs flowing from three distinct final agency decisions (only one of which satisfies the

amount-in-controversy requirement). Mr. Sargent’s jurisdictionally-barred claims are not “such

that he would ordinarily be expected to try them all in one judicial proceeding” together with the

claim by Ms. Lewis. This Court therefore lacks supplemental jurisdiction over them.

B.     This Court should dismiss three claims under Rule 12(b)(6).

       Count I, which alleges a violation of 42 U.S.C. § 405(g), should be dismissed because

that provision does not establish any substantive law for this Court to apply. The Secretary

cannot violate § 405(g), which simply provides for judicial review. Plaintiffs respond that

“¶¶ 146–148 of the Complaint do set forth the claimed violations.” ECF No. 30 at 9. But those

paragraphs merely incorporate the preceding paragraphs, Compl. ¶ 146, “ask the Court to reverse

the Secretary’s Decisions,” id. ¶ 147, and again “ask the Court to reverse the Secretary’s

Decisions as contrary to law, as arbitrary and capricious, an abuse of discretion, and unsupported

by the evidence,” id. ¶ 148. These latter paragraphs may allege violations of 5 U.S.C.

§ 706(2)(A) and (E), but those claims are duplicated in Counts III and VI, respectively. They do

not state a claim for a violation of 42 U.S.C. § 405(g), or any other provision of law not

duplicated elsewhere in the Complaint. Count I must be dismissed.

       Count II, which alleges a violation of 5 U.S.C. § 706(1), must also be dismissed.

Plaintiffs’ theory is that they were entitled to Medicare coverage for certain continuous glucose

monitors, but coverage was denied, and that coverage has therefore been unlawfully withheld (or

unreasonably delayed) in violation of 5 U.S.C. § 706(1). But that theory fundamentally

misapprehends the structure of the Administrative Procedure Act. A claim that the Secretary



                                                -6-
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 7 of 9



adjudicated your coverage claim incorrectly is, at most, a claim for a violation of 5 U.S.C.

§ 706(2)(A), because the denial is (allegedly) arbitrary, capricious, or not in accordance with

law, or § 706(2)(E), because the denial is (again, allegedly) unsupported by substantial evidence.

What § 706(1) prohibits, by contrast, is failing to adjudicate your claim at all. That is what the

cases mean by the obligation to “identify a legally required, discrete act that the [agency] has

failed to perform” in support of a § 706(1) claim. Montanans For Multiple Use v. Barbouletos,

568 F.3d 225, 227 (D.C. Cir. 2009). Plaintiffs do not allege that the Secretary has failed to

perform any discrete act; they instead allege that the act he performed (denying coverage) was

unlawful. Their claim under § 706(1) must be dismissed.

       Count V, which alleges a procedural error in violation of 5 U.S.C. § 706(2)(D), must be

dismissed as well. Plaintiffs are attempting to argue that Local Coverage Determination L33822

and/or Policy Article A52464 were improperly issued. ECF No. 30 at 9–10; Compl. ¶ 65. But

Plaintiffs do not anywhere allege that this coverage determination or that policy article had

anything to do with any denial of coverage complained of in this case. Their claim under 5

U.S.C. § 706(2)(D) must therefore be dismissed.

       C.      The Secretary respectfully wishes to correct the record regarding the
               treatment of claims submitted by Ms. Lewis.

       As this Court is aware, Ms. Lewis has previously litigated a claim for Medicare coverage

of a continuous glucose monitor to final judgment. Lewis v. Azar, 308 F. Supp. 3d 574 (D. Mass.

2018). That case was decided in favor of Ms. Lewis on April 5, 2018, and it was not appealed.

Recognizing that the question at issue there—the same question presented here—was now res

judicata as between Ms. Lewis and the government, the Secretary instructed the relevant

Medicare administrative contractor to see that Ms. Lewis’s claims for coverage of continuous

glucose monitors were paid in the future. Declaration of Larry D. Young (“Young Decl.”), Ex.

                                                -7-
         Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 8 of 9



A at ¶¶ 2–5. By August 2018, the administrative contractor had implemented a system that

noted when such claims were submitted by Ms. Lewis and then approved them for payment. Id.

¶ 4. That system now includes a weekly query to confirm that Ms. Lewis has no pending claims

in need of processing, nor any that have been inadvertently denied. Id. ¶ 5. Pursuant to this

system, claims dating from September and December 2018 have been paid; no further claims

have been submitted. Id. ¶ 6.

       As Plaintiffs note in their opposition brief, see ECF No. 30 at 5 n.2, Ms. Lewis submitted

a claim for continuous glucose monitor coverage in May 2018, shortly after the judgment in her

favor in the District of Massachusetts case and before the system described above was put into

place. That claim was initially denied by the Medicare administrative contractor, and the denial

was affirmed upon redetermination and reconsideration. Because that denial was in error, the

claim has now been paid. Young Decl. ¶ 6. The Secretary will continue to pay any similar

claims submitted by Ms. Lewis, in recognition of the judgment she holds, as he has done for

every claim submitted since August 2018. The Secretary is also in the process of resolving all

pending administrative appeals on this issue in favor of Ms. Lewis.4 To the extent that Plaintiffs

suggest in their opposition brief that the Secretary is “continuing to deny Ms. Lewis’[s] claims

for CGM coverage after the District Court judgment in her favor,” or that the Secretary has only

agreed to pay such claims because “this suit [is] now pending,” ECF No. 30 at 5 n.2, Plaintiffs

may mislead the Court (the Secretary assumes inadvertently) by focusing on a single claim

submitted immediately after the issuance of the judgment in favor of Ms. Lewis, and omitting



4
  Given the fact that the Secretary has paid or is in the process of paying all pending continuous
glucose monitor claims by Ms. Lewis except the one at issue in this case—which he would
willingly pay in light of her judgment against him—and has committed to pay such claims in the
future, the question may arise as to whether there is a live case or controversy between Ms.
Lewis and the Secretary.
                                               -8-
          Case 1:18-cv-02929-RBW Document 32 Filed 07/12/19 Page 9 of 9



any mention of the claims that have been paid since that date. Although this matter has nothing

to do with the merits of the motion before the Court, as it had nothing to do with the scheduling

conference at which Plaintiffs first introduced these issues,5 the Secretary has felt compelled to

correct the record.

                                         CONCLUSION

        For the reasons stated above and in the Secretary’s opening memorandum, Mr. Sargent’s

claims should be dismissed for lack of jurisdiction, and Counts I, II, and V should be dismissed

for failure to state a claim.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MICHELLE BENNETT
                                                      Assistant Director, Federal Programs Branch

                                                      /s/ James Bickford
                                                      JAMES BICKFORD
                                                      Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      James.Bickford@usdoj.gov
                                                      Telephone: (202) 305-7632
                                                      Facsimile: (202) 616-8470

Date: July 10, 2019                                   Counsel for Defendant


5
  At that scheduling conference, Plaintiffs represented to the Court that Dr. Bloom—who, like
Ms. Lewis, has won a final judgment against the Secretary on this issue, see Bloom v. Azar, 2018
WL 583111 (D. Vt. Jan 29, 2018)—was “continuing to receive denials” of coverage for
continuous glucose monitors notwithstanding the judgment in his favor. Tr. 47:4. Since August
2018, Dr. Bloom’s claims have been processed under the same special handling system applied
to Ms. Lewis, and any inadvertent denials have been rectified. Young Decl. ¶¶ 2–5. The
Medicare administrative contractor now conducts a weekly query to identify any pending claims
in need of processing for Dr. Bloom, or any inadvertent denials that need to be reversed, just as it
does for Ms. Lewis. Id. ¶ 5.
                                                -9-
